           Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

AML IP, LLC,                                  )
     Plaintiff,                               )
                                              )       Civil Action No. 6:21-cv-00191
v.                                            )
                                              )
FIVE STARS LOYALTY INC.                       )       JURY TRIAL DEMANDED
      Defendant.                              )


          PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


          AML IP, LLC (“AML”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of 7,177,838 (“the ‘838 patent”) (referred to as the

“Patent-in-Suit”) by Five Stars Loyalty, Inc. (collectivel;y “Five Stars”).

     I.      THE PARTIES

     1.   Plaintiff AML is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, Five Stars is a corporation existing under the laws of the State

of Delaware, with a principal place of business located at 11801 Domain Blvd Austin, TX 78758.

On information and belief, Five Stars sells and offers to sell products and services throughout

Texas, including in this judicial district, and introduces products and services that perform

infringing methods or processes into the stream of commerce knowing that they would be sold in

Texas and this judicial district. Five Stars may be served through their registered agent Matthew

Doka, 815 Lakeshore Drive, El Paso, TX 79932.
            Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 2 of 14




    II.      JURISDICTION AND VENUE

    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.     INFRINGEMENT

    A. Infringement of the ‘838 Patent

    6. On February 13, 2007, U.S. Patent No. 7,177,838 (“the ‘838 patent”, attached as Exhibit

A) entitled “Method and Apparatus for Conducting Electronic Commerce Transactions Using

Electronic Tokens” was duly and legally issued by the U.S. Patent and Trademark Office. AML

IP, LLC owns the ‘838 patent by assignment.
          Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 3 of 14




    7. The ‘838 patent relates to a novel and improved methods and apparatuses for conducting

electronic commerce.

    8. Five Stars maintains, operates, and administers micropayment products and services that

facilitate purchases from a vendor at micropayment levels, wherein prices for the products and

services are listed in units of electronic tokens that infringes one or more claims of the ‘838 patent,

including one or more of claims 1-28, literally or under the doctrine of equivalents. Defendant put

the inventions claimed by the ‘838 Patent into service (i.e., used them); but for Defendant’s actions,

the claimed-inventions embodiments involving Defendant’s products and services would never

have been put into service. Defendant’s acts complained of herein caused those claimed-invention

embodiments as a whole to perform, and Defendant’s procurement of monetary and commercial

benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:




  US7177838 B1                Five Stars Loyalty
       Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 4 of 14




1. A method of
conducting electronic
commerce over the
Internet using
micropayments, the
method comprising:




                        <https://www.fivestars.com/>

                        Five Stars Loyalty has a method of conducting electronic commerce over
                        theInternet using micropayments.

                        The reference includes subject matter disclosed by the claims of the patent
                        afterthe priority date.
                   Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 5 of 14
US7177838 B1             Five Stars Loyalty
opening a user account
with a vendor for a user;




                            <https://www.fivestars.com/legal/>

                            The reference describes opening a user account with a vendor for a user.
                  Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 6 of 14
US7177838 B1            Five Stars Loyalty
issuing one or more
electronic tokens from
the vendor to the user
account, wherein no
physical manifestation,
other than a database
entry, of the user
account occurs, each
electronic token having
a value of at least a
fraction of a dollar;




                          <https://www.fivestars.com/legal/>

                          The reference describes issuing one or more electronic tokens from the
                          vendorto the user account, wherein no physical manifestation, other than a
                          database entry, of the user account occurs, each electronic token having a
                          value of at least a fraction of a dollar.
                Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 7 of 14
US7177838 B1          Five Stars Loyalty
providing products and
services that may be
purchased from the
vendor at micropayment
levels, wherein prices
for the products and
services are listed in
units of electronic
tokens;




                         <https://www.fivestars.com/legal/>

                         The reference describes providing products and services that may be
                         purchased from the vendor at micropayment levels, wherein prices for the
                         products and services are listed in units of electronic tokens.
                   Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 8 of 14
US7177838 B1             Five Stars Loyalty
permitting the user to
select, at any
participating vendor
website, a subset of the
products and services
for purchase from the
vendor;




                           <https://blog.fivestars.com/create-an-enticing-effective-points-and-rewards-
                           structure/>

                           The reference describes permitting the user to select, at any
                           participatingvendor web site, a subset of the products and services.
                   Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 9 of 14
US7177838 B1             Five Stars Loyalty
computing at the
participating vendor web
site a total price for the
selected subset of the
products and services in
units of electronic
tokens;




                             <https://blog.fivestars.com/create-an-enticing-effective-points-and-rewards-
                             structure/>

                             The reference describes computing at the participating vendor web site a total
                             price for the selected subset of the products and services in units of electronic
                             tokens.
                  Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 10 of 14
US7177838 B1             Five Stars Loyalty
authorizing a purchase
transaction at the
participating vendor
website without
requiring any third party
authentication and a
physical manifestation
of the user account; and




                            <https://blog.fivestars.com/rewards-that-work/>

                            The reference describes authorizing a purchase transaction at the participating
                            vendor web site without requiring any third party authentication and a
                            physical manifestation of the user account.
        Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 11 of 14




  US7177838 B1               Five Stars Loyalty
  if the user account
  contains electronic
  tokens having a value
  equal to or greater than
  the total price,
  permitting the user to
  purchase the selected
  subset of the products
  and services without
  requiring the user to
  disclose personal
  information to the
  vendor, and subtracting
  the total price from the
  user account, wherein
  the purchase
  transaction is not
  subject to a minimum
  processing fee.




                             <https://blog.fivestars.com/rewards-that-work/>

                             The reference describes if the user account contains electronic tokens having a
                             value equal to or greater than the total price, permitting the user to purchase the
                             selected subset of the products and services without requiring the user to disclose
                             personal information to the vendor, and subtracting the total price from the user
                             account, wherein the purchase transaction is not subject to a minimum processing
                             fee.


These allegations of infringement are preliminary and are therefore subject to change.

   10. Five Stars has and continues to induce infringement. Five Stars has actively encouraged or

       instructed others (e.g., its customers and/or the customers of its related companies), and

       continues to do so, on how to use its products and services (e.g., micropayment products


                                                11
          Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 12 of 14




         and services that facilitate purchases from a vendor at micropayment levels, wherein prices

         for the products and services are listed in units of electronic tokens) such as to cause

         infringement of one or more of claims 1–28 of the ‘838 patent, literally or under the

         doctrine of equivalents. Moreover, Five Stars has known of the ‘838 patent and the

         technology underlying it from at least the date of issuance of the patent.

   11. Five Stars has and continues to contributorily infringe. Five Stars has actively encouraged

         or instructed others (e.g., its customers and/or the customers of its related companies), and

         continues to do so, on how to use its products and services (e.g., micropayment products

         and services that facilitate purchases from a vendor at micropayment levels, wherein prices

         for the products and services are listed in units of electronic tokens) and related services

         such as to cause infringement of one or more of claims 1–28 of the ‘838 patent, literally or

         under the doctrine of equivalents. Moreover, Five Stars has known of the ‘838 patent and

         the technology underlying it from at least the date of issuance of the patent.

   12. Five Stars has caused and will continue to cause AML damage by direct and indirect

         infringement of (including inducing infringement of) the claims of the ‘838 patent.



   IV.      JURY DEMAND

         AML hereby requests a trial by jury on issues so triable by right.

   V.       PRAYER FOR RELIEF

WHEREFORE, AML prays for relief as follows:

 a.      enter judgment that Defendant has infringed the claims of the ‘838 patent;

 b.      award AML damages in an amount sufficient to compensate it for Defendant’s

         infringement of the ‘838 patent in an amount no less than a reasonable royalty or lost


                                                  12
      Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 13 of 14




     profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

     § 284;

c.   award AML an accounting for acts of infringement not presented at trial and an award by

     the Court of additional damage for any such acts of infringement;

d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award AML its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award AML such other and further relief as this Court deems just and proper.

                                            Respectfully submitted,

                                            Ramey & Schwaller, LLP




                                            William P. Ramey, III
                                            Texas State Bar No. 24027643
                                            5020 Montrose Blvd., Suite 800
                                            Houston, Texas 77006
                                              13
Case 6:21-cv-00191-ADA Document 1 Filed 03/01/21 Page 14 of 14




                            (713) 426-3923 (telephone)
                            (832) 900-4941 (fax)
                            wramey@rameyfirm.com

                            Attorneys for AML IP, LLC




                              14
